   Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 1 of 16 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 HEXCEL CORPORATION, JOEL S.                                :   SECURITIES EXCHANGE ACT OF
 BECKMAN, LYNN BRUBAKER, JEFFREY                            :   1934
 C. CAMPBELL, CYNTHIA M.                                    :
 EGNOTOVICH, THOMAS A. GENDRON,                             :   JURY TRIAL DEMANDED
 JEFFREY A. GRAVES, GUY C. HACHEY,                          :
 NICK L. STANAGE, and CATHERINE A.                          :
 SUEVER,                                                    :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Hexcel Corporation (“Hexcel or the

“Company”) and the members of Hexcel’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed merger between Hexcel and Woodward, Inc. (“Woodward”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on February 28, 2020 with the United States Securities and
   Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 2 of 16 PageID #: 2



Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Genesis Merger Sub, Inc., a direct, wholly-owned subsidiary of Woodward (“Merger

Sub”), will merge with and into Hexcel, and Hexcel will survive the merger and become a wholly-

owned subsidiary of Woodward (the “Proposed Transaction”). Pursuant to the terms of the

Agreement and Plan of Merger the companies entered into (the “Merger Agreement”), each

outstanding Hexcel common share of beneficial interest will be converted into the right to receive

0.6250 shares of Woodward common stock (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Hexcel’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the financial projections that were prepared by the Company

and relied upon by the Board in recommending that the Company’s stockholders vote in favor of

the Proposed Transaction. The financial projections were also utilized by the financial advisor of

the Company, Goldman Sachs & Co. LLC (“Goldman Sachs”), in conducting the valuation

analyses in support of its fairness opinion. The Registration Statement also omits or misrepresents

information regarding the financial analyses conducted by Goldman Sachs.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the




                                                 2
   Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 3 of 16 PageID #: 3



material information discussed below is disclosed to Hexcel’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.     Personal jurisdiction exists over each Defendant either because the Defendant

Hexcel is incorporated in Delaware, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over Defendant by this Court permissible under traditional notions of fair

play and substantial justice.

        8.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Hexcel in incorporated in this District.

                                           PARTIES

        9.     Plaintiff is, and has been at all relevant times, the owner of Hexcel common stock

and has held such stock since prior to the wrongs complained of herein.

        10.    Individual Defendant Joel S. Beckman has served as a director of the Company

since 2005.

        11.    Individual Defendant Lynn Brubaker has served as a member of the Board since

2008.

        12.    Individual Defendant Jeffrey C. Campbell has served as a member of the Board

since 2003.




                                                3
     Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 4 of 16 PageID #: 4



        13.     Individual Defendant Cynthia M. Egnotovich has served as a member of the Board

since 2015.

        14.     Individual Defendant Thomas A. Gendron has served as a member of the Board

since 2010, and is the Chairman, Chief Executive Officer and President of Woodward.

        15.     Individual Defendant Jeffrey A. Graves has served as a member of the Board since

2007.

        16.     Individual Defendant Guy C. Hachey has served as a member of the Board since

2014.

        17.     Individual Defendant Nick L. Stanage has served as a member of the Board and the

Company’s Chief Executive Officer and President since 2013, and Chairman of the Board since

2014.

        18.     Individual Defendant Catherine A. Suever has served as a member of the Board

since 2018.

        19.     Defendant Hexcel is incorporated in Delaware and maintains its principal offices

at Two Stamford Plaza, 281 Tresser Boulevard, Stamford, Connecticut 06901-3238.                The

Company’s common stock trades on the New York Stock Exchange under the symbol “HXL.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.     The Company, together with its subsidiaries, develops, manufactures, and markets

structural materials for use in commercial aerospace, space and defense, and industrial markets. It


                                                4
   Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 5 of 16 PageID #: 5



operates in two segments, Composite Materials and Engineered Products. The Composite

Materials segment manufactures and markets carbon fibers, fabrics and specialty reinforcements,

prepregs and other fiber-reinforced matrix materials, structural adhesives, honeycomb, molding

compounds, tooling materials, polyurethane systems, and laminates that are used in military and

commercial aircraft, wind turbine blades, recreational products, and other industrial applications,

as well as in automotive, marine, and trains. The Engineered Products segment manufactures and

markets aircraft structures and finished aircraft components, including wing to body fairings, wing

panels, flight deck panels, door liners, helicopter blades, spars, and tip caps; and aircraft structural

sub-components and semi-finished components used in helicopter blades, engine nacelles, and

aircraft surfaces, such as flaps, wings, elevators, and fairings. The Company sells its products

directly through its managers, product managers, and sales personnel, as well as through

independent distributors and manufacturer representatives in the Americas, Europe, the Asia

Pacific, India, and Africa. Hexcel was founded in 1946 and is headquartered in Stamford,

Connecticut.

        23.      On January 12, 2020, the Company and Woodward jointly announced the Proposed

Transaction:

              FORT COLLINS, Colo. & STAMFORD, Conn.--(BUSINESS WIRE)-
              -Woodward, Inc. (NASDAQ: WWD) and Hexcel Corporation (NYSE:
              HXL) today announced a definitive agreement to combine in an all-
              stock merger of equals to create a premier integrated systems provider
              serving the aerospace and industrial sectors. The combined company
              will focus on technology-rich innovations to deliver smarter, cleaner,
              and safer customer solutions.

              Under the terms of the agreement approved by the Boards of Directors
              of both companies, Hexcel shareholders will receive a fixed exchange
              ratio of 0.625 shares of Woodward common stock for each share of
              Hexcel common stock, and Woodward shareholders will continue to
              own the same number of shares of common stock in the combined
              company as they do immediately prior to the closing. The exchange



                                                   5
Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 6 of 16 PageID #: 6



      ratio is consistent with the 30-day average share prices of both
      companies. Upon completion of the merger, existing Woodward
      shareholders will own approximately 55% and existing Hexcel
      shareholders will own approximately 45% of the combined company on
      a fully diluted basis. In connection with the transaction, Woodward is
      increasing its quarterly cash dividend to $0.28 a share. The merger is
      expected to be tax free for U.S. federal income tax purposes.

      The combined company, to be named Woodward Hexcel, will be among
      the top independent aerospace and defense suppliers globally by
      revenue. It will have more than 16,000 employees, manufacturing
      operations in 14 countries on five continents, and a diversified customer
      base across multiple markets. For each company’s respective fiscal year
      2019 on a pro forma basis, the combined company is expected to
      generate net revenues of approximately $5.3 billion and EBITDA of
      $1.1 billion, or a 21% EBITDA margin.

      Nick Stanage, Chairman, Chief Executive Officer and President of
      Hexcel, will serve as Chief Executive Officer of the combined company.
      Tom Gendron, Chairman, Chief Executive Officer and President of
      Woodward, will serve as Executive Chairman of the combined company
      until the first anniversary of the closing of the merger, at which time Mr.
      Gendron intends to retire from the company and will then serve as non-
      executive Chairman of the combined company until the second
      anniversary of the merger close. At that point, Mr. Stanage will assume
      the role of Chairman of the Board in addition to his CEO
      responsibilities. The combined company’s Board of Directors will have
      10 members, consisting of five directors from each company, including
      Mr. Gendron and Mr. Stanage.

                                        ***
      Strategic and financial benefits of the merger include:

         •   Creates leading company well positioned to deliver forward-
             looking technologies to address evolving customer needs.
             The transaction unites industry leaders in advanced materials
             and control systems to create a premier aerospace and industrial
             leader well positioned to satisfy customer demands for aircraft
             aerodynamics, energy efficiency, improved safety, and reduced
             emissions and noise. The combined company expects to spend
             approximately $250 million on research and development in the
             first full year post-closing and will have greater resources to
             invest in emerging technologies to support next-generation
             aerospace customer programs and accelerate innovation in
             aerodynamics, propulsion, and energy efficiency.




                                            6
Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 7 of 16 PageID #: 7



         •   Well-balanced portfolio across customers, end markets, and
             investment cycles. Building on each company’s strong existing
             positions on best-in-class product platforms, the combined
             company will have greater depth and balance of customer
             relationships across the aerospace and industrial sectors, with
             significant opportunities for cross-selling and to enhance
             customer relationships. The transaction combines both
             companies’ exceptional OEM positions, Hexcel’s secular
             composite penetration, and Woodward’s industry-leading
             aftermarket positions to drive consistent top-line growth and
             cash flow generation across program lifecycles.
         •   Significant shareholder value creation opportunities. The
             combined company is expected to realize more than $125
             million in annual cost synergies by the second full fiscal year
             post-closing, primarily from strategic sourcing opportunities,
             elimination of duplicative corporate costs, leveraging its global
             footprint and infrastructure, and expanding shared service
             platforms.
         •   Strong balance sheet with significant free cash flow
             generation and a commitment to a balanced capital
             allocation strategy. For each company’s respective fiscal year
             2019, Woodward Hexcel would have more than $5.3 billion of
             pro forma revenue and over $1.1 billion of EBITDA or 21%
             EBITDA margin. Combined free cash flow is forecasted to be
             approximately $1 billion annually and growing. Woodward
             Hexcel is expected to be capitalized with a strong balance sheet
             and a leverage ratio of approximately 1.4x debt/trailing
             EBITDA at closing. The combined company intends to pursue
             an investment grade rating, a competitive dividend yield with an
             initial target of 1%, and deploy cash toward acquisitions and
             share repurchases, including executing on an expected $1.5
             billion share repurchase program within 18 months of closing.
         •   Complementary cultures and operating philosophies.
             Woodward and Hexcel share similar values and strong track
             records of high-impact R&D investment. By leveraging our
             team members’ talents and a common focus on operational
             excellence, Woodward Hexcel will continue to bring innovative
             products to market while driving operating margin
             improvements. Together, these actions will continue to deliver
             significant value to shareholders.

      Headquarters and Transition Team
      Woodward Hexcel will be headquartered in Fort Collins, Colorado. The
      combined company will be led by a highly experienced and proven
      leadership team that reflects the strengths and capabilities of both
      organizations. In addition and to ensure a seamless integration,


                                          7
     Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 8 of 16 PageID #: 8



              Woodward and Hexcel will establish a dedicated integration planning
              team, led by Bob Weber, Vice Chairman of Woodward, and Rob
              Hennemuth, Executive Vice President of Human Resources and
              Communications at Hexcel.

              Approvals and Timing to Close
              The transaction is subject to the approval of the shareholders of both
              Woodward and Hexcel, as well as other customary closing conditions,
              including required regulatory approvals. The parties expect the merger
              to close in the third calendar quarter of 2020, subject to satisfaction of
              these conditions.

                                                  ***

        24.      The Board has unanimously agreed to Proposed Transaction.                 It is therefore

imperative that Hexcel’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        25.      On February 28, 2020, Hexcel and Woodward jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction. The Registration Statement

was furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.        The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

        26.      With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide sufficient information.


                                                    8
  Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 9 of 16 PageID #: 9



       27.     With respect to the Woodward base prospective financial information, Woodward

prospective financial information under the ex-wind contingent scenario, Hexcel prospective

financial information, and Potential combined company synergies, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics

EBITDA and Total EBITDA Synergies but fails to provide: (i) the line items used to calculate the

non-GAAP measures; or (ii) a reconciliation of these non-GAAP metrics to their most comparable

GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

       28.     When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other




                                                  9
    Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 10 of 16 PageID #: 10



               non-discretionary expenditures that are not deducted from the
               measure. 1

        30.    Thus, to cure the materially misleading nature of the forecasts under SEC Rule 14a-

9 as a result of the omitted information in the Registration Statement, Defendants must provide a

reconciliation table of the non-GAAP measures to the most comparable GAAP measures. At the

very least, the Company must disclose the line item forecasts for the financial metrics that were

used to calculate the aforementioned non-GAAP measures. Such forecasts are necessary to make

the non-GAAP forecasts included in the Registration Statement not misleading.

        31.    With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis—

Hexcel Standalone, the Registration Statement fails to disclose: (i) the basis for selecting the

discount rate range from 6.5% to 7.5%; (ii) the estimates of unlevered free cash flow for Hexcel

for the years 2020 through 2024; (iii) the range of illustrative terminal values for the Company;

(iv) the basis of selecting the multiple range of 12.0x to 14.0x; (v) the basis for applying perpetuity

growth ranges of 0.9% to 2.6%; (vi) Hexcel’s net debt as of December 31, 2019; and (vii) the

Company’s number of fully diluted shares of common stock as of December 31, 2019.

        32.    With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis—

Woodward Standalone, the Registration Statement fails to disclose: (i) the basis for selecting the

discount rate range from 7.0% to 8.0%; (ii) the estimates of unlevered free cash flow for

Woodward for the first 9 months of 2020 and for the full calendar years 2021 through 2024; (iii)

the range of illustrative terminal values for Woodward; (iv) the basis of selecting the multiple

range of 12.0x to 14.0x; (v) the basis for applying perpetuity growth ranges of 1.3% to 3.0%; (vi)




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                  10
 Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 11 of 16 PageID #: 11



Woodward’s net debt as of December 31, 2019; and (vii) the Woodward’s number of fully diluted

shares of common stock as of December 31, 2019.

       33.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis—Pro

Forma Combined Company, the Registration Statement fails to disclose: (i) the basis for selecting

the discount rate range from 6.5% to 7.5%; (ii) the estimates of unlevered free cash flow for the

pro forma company for the years 2020 through 2024; (iii) the range of illustrative terminal values

for the pro forma combined company; (iv) the basis of selecting the multiple range of 12.0x to

14.0x; (v) the basis for applying perpetuity growth ranges of 0.8% to 2.5%; (vi) estimated net debt

of the pro forma combined company as of December 31, 2019; and (vii) the number of fully diluted

shares of common stock expected to be outstanding following the closing of the Proposed

Transaction.

       34.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis – Hexcel Standalone, the Registration Statement fails to disclose basis for the next twelve

months’ price-to-earnings per share ratios of 19.0x to 21.0x. Also, the Registration Statement fails

to disclose the underlying inputs used to derive the discount rate of 7.50%.

       35.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis – Woodward Standalone, the Registration Statement fails to disclose basis for the next

twelve months’ price-to-earnings per share ratios of 19.0x to 21.0x. Also, the Registration

Statement fails to disclose the underlying inputs used to derive the discount rate of 8.00%.

       36.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis – Pro Forma Combined Company, the Registration Statement fails to disclose basis for

the next twelve months’ price-to-earnings per share ratios of 19.0x to 21.0x. Also, the Registration

Statement fails to disclose the underlying inputs used to derive the discount rate of 8.00%.




                                                11
 Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 12 of 16 PageID #: 12



          37.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          40.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.




                                                 12
 Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 13 of 16 PageID #: 13



       41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       42.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives and the Company’s financial projections.

       43.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  13
 Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 14 of 16 PageID #: 14



                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of Hexcel within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Hexcel, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Hexcel, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          46.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          47.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Hexcel, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.



                                                 14
 Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 15 of 16 PageID #: 15



       48.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 15
 Case 1:20-cv-00338-LPS Document 1 Filed 03/06/20 Page 16 of 16 PageID #: 16



          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: March 6, 2020                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  16
